ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                         )
                                                      )
Utron, Inc.                                           )   ASBCA Nos. 59390, 60127
                                                      )
Under Contract Nos. HQ0006-05-C-7224                  )
                    NOOO 14-06-C-03 84                )
                    N68335-07-C-0144                  )

APPEARANCE FOR THE APPELLANT:                             John G. Horan, Esq.
                                                           Dentons US LLP
                                                           Washington, DC

APPEARANCES FOR THE GOVERNMENT:                           E. Michael Chiaparas, Esq.
                                                           DCMA Chief Trial Attorney
                                                          Gregory T. Allen, Esq.
                                                           Trial Attorney
                                                           Defense Contract Management Agency
                                                           Chantilly, VA

                                 ORDER OF DISMISSAL

        Utron, Inc. on 29 January 2016 moved for dismissal of these appeals without prejudice.
Appellant advises that its assets are being liquidated for the benefit of its creditors, and lacks
"the means to prosecute" the captioned appeals. Accordingly, the above appeals are hereby
dismissed without prejudice pursuant to Board Rule l 8(b). Unless either party or the Board
acts to reinstate the appeals within one year from the date of this Order, the dismissal shall be
deemed with prejudice.

       Dated: 2 February 2016




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
..

            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA Nos. 59390, 60127, Appeals ofUtron, Inc.,
     rendered in conformance with the Board's Charter.

           Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                                2